DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamikage et al. (US 2010/0279133, hereinafter “Kamikage”) in view of Yabe et al. (US 4,362,775, hereinafter “Yabe”). 
In regard to claim 1, Kamikage discloses a multilayer shrink film that can be formed into a cylindrical shrink label [0086]. The label is polyester based [0081]. The label has a polyester-based film that is heat-shrinkable [0023]. The end portions of the film are bonded to each other with a solvent composition [0095]. The solvent composition is a solvent composition containing 1,3-dioxolane or tetrahydrofuran [0095]. The end portion bonded has a peel strength of 2 N/15-mm or more [0096]. Kamikage discloses that the preferred polyester for the polyester based label is PET [0028]. Thus, it is inherent that the PET would have more than 60% by mole in 100% by mole of structural units of ethylene terephthalate. 
Kamikage is silent with regard to the solvent composition comprising a polyester with a proportion of ethylene terephthalate units is 5% or more and 60% or less by mole in 100% by mole of structural units of the polyester in the solvent composition. 
Yabe discloses an adhesive layer that is made of a polyblend comprises of, based on weight of the polyblend, 5 to 80 wt% of at least one high melting point polyester and 20 to 95 wt% of at least one low melting point polyester [abstract]. The adhesive is used for containers (col. 10 lines 12-13). The low melting point polyester has a molar ratio of ethylene terephthalate/ethylene isophthlate =about 73/27 to about 50/50 (col. 5 lines 9-17). Thus, a range falling within applicant’s claimed range of ethylene terephthalate units of 5% or more and 60% of less.  
Kamikage and Yabe both disclose the use of an adhesive for packaging materials. Thus, it would have been obvious to one of ordinary skill in the art to utilize the polyblend of polyesters as disclosed by Yabe in the solvent based adhesive applied to the shrink labels of Kamikage motivated by the expectation of forming a bond with excellent adhesion and impact resistance (col. 2 lines 11-17).   
In regard to claim 2, modified Kamikage discloses that the composition comprises 20 to 95 wt% of at least one low melting point polyester [abstract].
In regard to claim 3, Kamikage discloses that the polyester film layer (A) has a thickness of 5 to 10 µm [0075].
In regard to claim 4, Kamikage discloses that the label comprises a laminated film having a heat-shrinkable polyester-based film as at least a surface layer of the laminated film [0018 and 0021].
In regard to claim 8, Kamikage discloses that the polyester film layer (A) has a thickness of 5 to 10 µm [0075].
In regard to claim 9, Kamikage discloses that the label comprises a laminated film having a heat-shrinkable polyester-based film as at least a surface layer of the laminated film [0018 and 0021].
In regard to claim 10, Kamikage discloses that the label comprises a laminated film having a heat-shrinkable polyester-based film as at least a surface layer of the laminated film [0018 and 0021].
In regard to claim 11, Kamikage discloses that the polyester film layer (A) has a thickness of 5 to 10 µm [0075].
In regard to claim 12, Kamikage discloses that the label comprises a laminated film having a heat-shrinkable polyester-based film as at least a surface layer of the laminated film [0018 and 0021].

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
The applicant argues that a person of ordinary skill in the art would not have combined the disclosures of Kamikage et al. and Deak et al. 
In response, the examiner has removed the secondary reference, Deak et al., and replaced the secondary reference with Yabe et al. Yabe et al. discloses a polyblend adhesive that comprises a polyester with a proportion of ethylene terephthalate units in the range from 5% to 60% by mole. Thus, all arguments based on the combination of Deak et al. are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782